Citation Nr: 1619354	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing in September 2013 before the undersigned.  A copy of the transcript is of record.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

In April 2014 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  

In February 2015, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and in a February 2016 Order, the Court granted the parties' Joint Motion for Remand and remanded the matter to the Board for development consistent with the Joint Motion. 


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2010 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Adequate VA examinations were obtained in October 2009 and July 2014.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  At both examinations, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In April 2014, the Board remanded this case so that additional private and VA treatment records could be obtained and so the Veteran could undergo a VA examination.  These actions were accomplished.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The February 2016 Joint Motion stated that the Board was to obtain the September 2013 private audiogram report.  That report is of record.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased ratings under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Because of the nature of this claim for a higher rating, the Board has considered all evidence of severity since the effective date for the award of service connection in January 2009.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.   Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2015).  The Veteran does not have an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (2015).  Table VIA is also used when an examiner certifies that use of the speech discrimination test is not appropriate.  No examiner has concluded that speech discrimination testing is inappropriate and use of Table VIA is not warranted in this case.  Therefore, the Roman numeral value in this case is determined using Table VI and Table VII.  38 C.F.R. § 4.86 (2015).  

At an October 2009 VA audiology examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
55
LEFT
15
15
50
60
60

The average puretone threshold was 39 in the right ear and 46 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 94 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran reported that he had difficulty hearing conversation in the presence of background noise.  

Applying the results of the October 2009 examination to the pertinent tables in the rating schedule shows that the Veteran had Level I hearing loss in both ears, which results in a 0 percent rating.  38 C.F.R. § 4.85 (2015).
The Veteran underwent a private audiogram in September 2013.  The audiogram is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).

Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
60
65
LEFT
25
30
60
65
70

The average puretone threshold was 53 in the right ear and 56 in the left ear.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The private record does not indicate whether the speech recognition scores were obtained using the Maryland CNC test, which is required as part of a rating for bilateral hearing loss.  38 C.F.R. § 4.85 (2015).  When a private examination report is unclear or not suitable for rating purposes and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Here, clarification is not necessary because based upon the results shown, the Veteran's hearing loss still would not warrant a compensable disability rating even if the September 2013 report were considered adequate for rating purposes.  Even assuming that the Maryland CNC test was used at the examination, the resulting percentages do not show that a compensable rating was warranted.  Assuming that the Maryland CNC test was used, applying the results of the September 2013 private examination to the pertinent tables in the rating schedule shows that the Veteran had Level I in both ears, which results in a 0 percent rating.  38 C.F.R. § 4.85 (2015).

At a July 2014 VA audiology examination, puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
70
70
LEFT
35
35
75
65
70

The average puretone threshold was 55 in the right ear and 61 in the left ear.  His Maryland CNC word recognition was 84 percent in the right ear and 76 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the audiologist reported that the Veteran was unable to understand speech without his hearing aids and had to lip read.  The examiner noted that when he was not facing the Veteran, the Veteran did not appear to be aware that he was being addressed.  

Applying the results of the July 2014 examination to the pertinent tables in the rating schedule shows that the Veteran had Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Applying Level II for the right ear and Level IV for the left ear results in a 0 percent rating.  38 C.F.R. § 4.85 (2015).

The results from the October 2009 and July 2014 VA examinations and the September 2013 private examination show that the criteria for an initial compensable disability rating have not been met.  38 C.F.R. §§ 4.85, 4.86 (2015).   

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, needing to lip read, and not being able to hear people unless he is facing them.  He is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise, training in evaluating hearing impairment, and testing with equipment and interpreting results.  The Veteran is not shown to have that training.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Reviewing the medical and lay evidence, the Board finds that the overall disability picture for the Veteran's bilateral hearing loss does not more closely approximate an initial compensable rating.  38 C.F.R. § 4.7 (2015).  The Veteran's symptoms from bilateral hearing loss have not met the criteria for a higher rating at any time since the effective date of service connection, so the Board assigned a higher rating for any time period under consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board finds that there are not exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of being unable to hear well in background noise, having to lip read, not being to lip read well, and not being able to hear people at all unless he was facing them, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the criteria contemplate the difficulty the Veteran has hearing in all situations, even in the presence of background noise.  The rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers, as indicated by the "+" signs in Tables VI and VIA, and the provisions of 38 C.F.R. § 4.86(a) (2015)). 

The Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  64 Fed. Reg. 25206 (May 11, 1999).  In making those revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not indicate the severity of communicative functioning those Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always indicate the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans in a real life industrial setting.  59 Fed. Reg. 17295 (1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Veteran also wears hearing aids.  The rating schedule for rating hearing loss was purposely designed to measure the best residual uncorrected hearing, and ratings are not to be determined based on the best corrected hearing as measured by improvement with hearing aids.  64 Fed. Reg. 25202 (May 11, 1999); Jones v. Shinseki, 26 Vet. App. 56 (2012).  Referral for extraschedular consideration cannot be made on the basis of the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture, and contemplates that the hearing can be corrected with hearing aids.

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hearing loss, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The Board finds no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization due to the hearings aids or any level of interference with employment that would be marked interference with employment.

Accordingly, the Board finds that remand for referral of this case for extraschedular consideration is not warranted. 

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show that his service-connected disabilities have caused unemployability.   Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


